                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     WENDELL COLEMAN,                                   Case No. 18-cv-04751-SI
                                   9                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                  10             v.
                                                                                            Re: Dkt. No. 25
                                  11     NAPA COUNTY DEPARTMENT OF
                                         CORRECTIONS, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On December 23, 2019, mail that had been sent from the court to plaintiff at the address he

                                  15   provided to the court was returned undelivered, bearing a stamp that stated “return to sender – not

                                  16   deliverable as addressed.” Docket No. 24. Plaintiff has not updated his address and more than sixty

                                  17   days have passed since the mail was first returned to the court undelivered. Plaintiff has failed to

                                  18   comply with Local Rule 3-11(a) which requires a party proceeding pro se to “promptly file with the

                                  19   court and serve upon all opposing parties a Notice of Change of Address specifying the new address”

                                  20   when his address changes. Local Rule 3-11(b) allows the court to dismiss a complaint without

                                  21   prejudice when mail directed to a pro se party is returned as not deliverable and the pro se party

                                  22   fails to send written notice of his current address within sixty days of the return of the undelivered

                                  23   mail. This action is DISMISSED without prejudice because plaintiff failed to keep the court

                                  24   informed of his address in compliance with Local Rule 3-11(a).

                                  25

                                  26
                                  27

                                  28
                                   1          Having dismissed the action due to plaintiff’s failure to keep the court informed of his current

                                   2   address, the court DISMISSES as moot defendants’ motion for summary judgment based on

                                   3   plaintiff’s failure to exhaust administrative remedies. Docket No. 25.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 3, 2020

                                   6                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
